Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that this Quarterly Report on Form 10-Qfor the quarter ended June 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. This 9th day of August, 2007. /s/ R. Daniel Blanton R. Daniel Blanton President & Chief Executive Officer (Principal executive officer) /s/ Darrell R. Rains Darrell R. Rains Group Vice President & Chief Financial Officer (Principal financial officer)
